UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

TABITHA TAYLOR,                               )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 11-2047 (JEB)
                                              )
CATHOLIC CHARITIES                            )
ENTERPRISES et al.,                           )
                                              )
               Defendants.                    )


                                 MEMORANDUM OPINION

       This matter, brought under Title VII of the Civil Rights Act of 1964, is before the Court

on the motions of Defendant Eric Curry to dismiss the complaint against him under Federal Rule

of Civil Procedure 12(b)(6). On January 18, 2012, plaintiff was advised to respond to Curry’s

dispositive motion by February 17, 2012, and was warned that her failure to respond could result

in the Court’s treating the motion as conceded and summarily dismissing the complaint against

this defendant. See Order (Jan. 18, 2012). Plaintiff has not filed a response to Curry’s motion to

dismiss and has not sought additional time to do so, and Curry has renewed his motion to dismiss

based on plaintiff’s non-compliance with the order. The Court therefore will grant Curry’s initial

motion to dismiss as conceded. See Twelve John Does v. District of Columbia, 117 F.3d 571, 577

(D.C. Cir. 1997) (“Where the district court relies on the absence of a response as a basis for

treating a motion as conceded, [the District of Columbia Circuit] honor[s] its enforcement” of the

local rule.; accord Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1294-95 (D.C. Cir. 2004); FDIC v.

Bender, 127 F.3d 58, 67-68 (D.C. Cir. 1997). A separate Order accompanies this Memorandum

Opinion.

                                                     ____________s/_______________
DATE: March 1, 2012                                  JAMES E. BOASBERG
                                                     United States District Judge